                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )      Case No. 16-00268-01-CR-W-GAF
                                              )
MATTHEW H. COY,                               )
                                              )
                       Defendant.             )


                                             ORDER

       On December 13, 2017, defendant Matthew H. Coy was found to be incompetent and was

committed to the custody of the Attorney General to determine whether there is a substantial

probability that in the foreseeable future defendant will attain the capacity to permit the trial to

proceed. Defendant Coy arrived at the Federal Medical Center in Butner, North Carolina (“FMC

Butner”) on January 30, 2018. In a Forensic Evaluation filed with the Court on June 27, 2018,

and prepared by Robert E. Cochrane, a Board Certified Forensic Psychologist, Dr. Cochrane

opined that while defendant Coy currently is not competent to stand trial, there is a substantial

likelihood that he will be restored to competency in the foreseeable future with continued

treatment.

       In a Forensic Evaluation filed on August 28, 2018, Dr. Cochrane advised that while there is

a substantial probability defendant’s competency to stand trial can be restored with treatment of

antipsychotic medicine, defendant Coy has declined the recommended treatment. Dr. Cochrane

further advised that if the Court determines that important governmental interests are at stake in

bringing defendant Coy to trial so as to warrant consideration of involuntary treatment to restore
defendant’s competence, the staff at FMC Butner will submit an Addendum to the Forensic

Evaluation.   The Addendum would outline a proposed treatment plan and provide further

information for the Court to consider in making its decision as to involuntary treatment.

       Pending before the Court is the Government’s Motion Regarding Sell v. United States with

Request for Order Finding That “Important Governmental Interests Are at Stake” in Bringing

Defendant to Trial (Doc. #60). On December 7, 2018, United States Magistrate Judge Lajuana

M. Counts issued a Report and Recommendation (Doc. #67) with respect to the government’s

motion.

       Upon careful and independent review of the record, as well as the applicable law, and there

being no objections filed to the Report and Recommendation, this Court hereby adopts and

incorporates as its own Opinion and Order the Report and Recommendation of United States

Magistrate Judge Lajuana M. Counts. Accordingly, it is

       ORDERED that the Government’s Motion Regarding Sell v. United States with Request

for Order Finding That “Important Governmental Interests Are at Stake” in Bringing Defendant to

Trial (Doc. #60) is granted. The Court finds that important government interests are at stake in

bringing defendant Coy to trial. It is further

       ORDERED that an Addendum to the Forensic Evaluation filed on August 28, 2018, be

prepared by the staff at the Federal Medical Center in Butner, North Carolina, to assist the Court in

its determination as to whether defendant Coy may be involuntarily medicated for trial

competence purposes.


                                                      s/ Gary A. Fenner
                                                      GARY A. FENNER, JUDGE
                                                      UNITED STATES DISTRICT COURT

DATED: January 4, 2019
                                                 2
